DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002-285975 (see translation) in view of Gatabi-US 10,209,110.  As to claim 1, JP2002-28975 discloses a diagnosis device and method for a vertical pump by providing a first probe sensor (ultrasonic transmitter-receiver16) for measuring rotor deflection of a rotor shaft (measuring vibration of a rotary shaft 7) and) a data manager (signal processor 17), transmitting an .  
Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002-28975 in view of Gatabi as applied to claims 12, 14 and 17-20 above, and further in view of Sugiura et al-US2009/0260422.  As to claim 13, JP2002-28975 and Gatabi lack a teaching for compensating the distance measurement with temperature and humidity corrections and including these measurements as probe health diagnostics data.  In a related prior art device, Sugiura et al teach an ultrasonic sensor with a transmitter and receiver along with circuit along with temperature and humidity measurements to reduce sensitivities due to temperature and . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861